Exhibit 10.1

VISA INC.

 

 

EXECUTIVE SEVERANCE PLAN

Effective November 3, 2010



--------------------------------------------------------------------------------

VISA INC.

EXECUTIVE SEVERANCE PLAN

The purposes of the Visa Inc. Executive Severance Plan (this “Plan”) are to
secure the continued services of selected key senior executives of Visa Inc.
(the “Company”), provide these executives with certain benefits in the event of
a Covered Termination (as defined in Section 2) and encourage their continued
dedication to their duties notwithstanding the possibility, threat or occurrence
of a Change of Control (as defined in Section 2) of the Company. In addition,
the Board (as defined in Section 2) believes that it is consistent with the
Company’s employment practices and policies and in the best interests of the
Company and its stockholders to treat fairly its employees whose employment
terminates under certain circumstances. Therefore, in order to fulfill the above
purposes, the Plan is hereby adopted.

1. Establishment of Plan. As of November 3, 2010 (the “Effective Date”), the
Company hereby establishes the Plan, as set forth in this document.

2. Definitions

Certain terms used herein have definitions given to them in the first place in
which they are used. For purposes of this Plan, the following terms shall have
the respective meanings set forth below:

(a) “Affiliated Entities” shall mean any subsidiaries or controlled affiliates
of the Company.

(b) “Annual Base Salary” shall mean the Participant’s annual base salary paid or
payable, including any base salary that is subject to deferral, to the
Participant by the Company and the Affiliated Entities at the rate in effect (or
required to be in effect before any diminution that is the basis of the
Participant’s termination for Good Reason) at the time the Notice of Termination
is delivered to the Company.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Cause” shall mean (i) the failure of the Participant to perform the
Participant’s duties with the Company or one of its Affiliated Entities (other
than any such failure resulting from incapacity due to physical or mental
illness); provided, however, that following a Change of Control, any such
failure will only serve as the basis for a termination for Cause if it is
willful; (ii) the willful engaging by the Participant in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company;
(iii) the Participant’s conviction of, or plea of guilty or nolo contendere to,
a charge of commission of a felony; or (iv) the Participant’s disclosure of
confidential information in violation of the Company’s written policies that is
demonstrably injurious to the Company.

For purposes of the definition of Cause, no act or failure to act, on the part
of the Participant, shall be considered “willful” unless it is done, or omitted
to be done, by the Participant in bad faith or without reasonable belief that
the Participant’s action or omission was in the best interests of the Company.
Any act, or failure to act, based upon (A) authority given pursuant to a
resolution duly adopted by the Board or, if the Company is not the ultimate
parent corporation and is not publicly traded, the board of directors of the
ultimate parent of the Company (the “Applicable Board”) or (B) the advice of
counsel for the Company, shall be conclusively presumed to be done, or omitted
to be done, by the Participant in good faith and in



--------------------------------------------------------------------------------

the best interests of the Company. The cessation of employment of the
Participant shall not be deemed to be for Cause unless and until there shall
have been delivered to the Participant a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Applicable Board (excluding the Participant, if the Participant is a member of
the Applicable Board) at a meeting of the Applicable Board called and held for
such purpose (after reasonable notice is provided to the Participant and the
Participant is given an opportunity, together with counsel, to be heard before
the Applicable Board), finding that, in the good-faith opinion of the Applicable
Board, the Participant is guilty of the conduct described in clause (i), (ii) or
(iv) above, and specifying the particulars thereof in detail.

(e) “Change of Control” shall have the meaning set forth in the Visa Inc. 2007
Equity Incentive Compensation Plan or any successor plan adopted by the Company.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Compensation Committee” shall mean, subject to Section 9(c), the
Compensation Committee of the Board or its duly authorized designee.

(h) “Covered Termination” shall mean either that (i) the Participant’s
employment with the Company is involuntarily terminated by the Company without
Cause at any time after the Participant’s Eligibility Date or (ii) the
Participant has resigned from the Company for Good Reason during the two-year
period following a Change of Control that occurs after the Participant’s
Eligibility Date.

(i) “Date of Termination” shall mean (i) if the Participant’s employment is
terminated by the Company for Cause, or by the Participant with or without Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within thirty (30) days of such notice, as the case may be, or
(ii) if the Participant’s employment is terminated by the Company without Cause
(and not due to Disability), the date on which the Company notifies the
Participant of such termination. The Company and the Participant shall take all
steps necessary (including with regard to any post-termination services by the
Participant) to ensure that any termination under this Plan constitutes a
“separation from service” within the meaning of Section 409A, and,
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination.”

(j) “Disability” shall have the meaning set forth for such term (or for the term
of similar import) in the Company’s or its Affiliated Entity’s long-term
disability plan under which the Participant is covered from time to time.

(k) “Eligibility Date” shall mean, with respect to each Participant, the
Eligibility Date set forth in such Participant’s Letter Agreement.

(l) “Good Reason” shall mean (in the absence of the written consent of the
Participant) the occurrence of any of the following events or circumstances
during the two-year period following a Change of Control that occurs after the
Participant’s Eligibility Date:

(i) the assignment to the Participant of any duties inconsistent with the
Participant’s positions (including status, offices, titles and reporting
requirements), authority, duties or responsibilities from those in effect
immediately prior to such Change of Control or any action by the Company that
results in a diminution in any of the

 

2



--------------------------------------------------------------------------------

foregoing from those in effect immediately prior to such Change of Control,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by the Participant;

(ii) (I) a diminution in the Participant’s annual base salary, annual incentive
opportunity (including a decrease in the Participant’s Target Incentive Payment)
or annual long-term incentive award opportunity from the Participant’s base
salary, annual incentive opportunity (including the Participant’s Target
Incentive Payment) or annual long-term incentive award opportunity, as
applicable, in effect immediately prior to the Change of Control or (II) the
Company’s failure to provide the Participant with (1) an annual long-term
incentive award opportunity on the same basis as, and with terms and conditions
that are, as favorable as those that apply to other executive officers of the
Company or (2) employee benefits, fringe benefits and perquisites that are as
favorable as those provided to other executive officers of the Company.

(iii) the Company’s transfer of the Participant’s primary office by more than
fifty (50) miles from the Participant’s primary office location immediately
prior to the Change of Control;

(iv) any material breach of this Plan or the Participant’s Letter Agreement by
the Company; or

(v) any failure by the Company to obtain the assumption and agreement to perform
this Plan by a successor as contemplated by Section 12 of this Plan, except
where such assumption and agreement occurs by operation of law.

The Participant’s mental or physical incapacity following the occurrence of an
event described above in clauses (i) through (v) shall not affect the
Participant’s ability to terminate employment for Good Reason and the
Participant’s death following delivery of a Notice of Termination for Good
Reason shall not affect the Participant’s estate’s entitlement to any severance
payments or benefits under Section 4(b) of this Plan.

(m) “Letter Agreement” shall mean the letter from the Company to a selected
executive notifying such executive of his selection for participation in this
Plan.

(n) “Notice of Termination” shall mean a written notice delivered to the other
party hereunder in accordance with Section 14 which (i) indicates the specific
clause of the definition of Cause or Good Reason relied upon; (ii) if
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of a Participant’s employment for Cause or
Good Reason under the provision so indicated; and (iii) if the Date of
Termination is other than the date of receipt of such notice, specifies the
termination date (which date shall not be more than thirty (30) days after the
giving of such notice). The failure by the Participant or by the Company to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right of the Participant
or the Company, respectively, hereunder or preclude the Participant or the
Company, respectively, from asserting such fact or circumstance in enforcing the
Participant’s or the Company’s rights hereunder.

(o) “Participant” shall mean an executive of the Company who meets all of the
eligibility requirements of Section 3.

 

3



--------------------------------------------------------------------------------

 

(p) “Section 409A” shall mean Section 409A of the Code.

(q) “Target Incentive Payment” shall mean the amount equal to the product of
(i) the Participant’s Annual Base Salary and (ii) the target incentive payment
percentage applicable to the Participant under the Visa Inc. Incentive Plan (or
any substitute or successor plan thereto) for the fiscal year of the Company in
which the Date of Termination occurs (if no such target percentage has been
established for such fiscal year, the target incentive payment percentage
applicable to the Participant for the immediately preceding fiscal year of the
Company), or, following a Change of Control, for the fiscal year of the Company
ending immediately prior to such Change of Control if use of this percentage
results in a higher amount.

3. Eligibility.

(a) Initial Participation. An executive is eligible for the benefits provided
under this Plan only if (i) the Compensation Committee designates the executive
as eligible to participate in this Plan, (ii) the designated executive delivers
to the Company a properly executed copy of the Letter Agreement confirming the
executive’s eligibility for this Plan and agreement to the terms of the Plan and
the Letter Agreement within thirty (30) days after receipt thereof, and
(iii) the designated executive is an employee of the Company or one of its
Affiliated Entities on the applicable Eligibility Date. Subject to the
foregoing, the executive will become a Participant on the Eligibility Date
applicable to such executive.

(b) Duration of Participation. A Participant shall cease to be a Participant in
this Plan and such Participant’s Letter Agreement shall have no further force
and effect, if (i) he ceases to be employed by the Company or an Affiliated
Entity for any reason other than a Covered Termination, or (ii) his status as a
Participant ceases due to the Company providing such Participant with a notice
pursuant to the Letter Agreement of non-renewal of participation.
Notwithstanding anything herein to the contrary, (A) if a Change of Control
occurs while a designated executive is a Participant in the Plan, in no event
will his status as a Participant end prior to the end of the two-(2-) year
period beginning on the date on which any such Change of Control occurs (other
than as a result of such Participant ceasing to be employed by the Company or an
Affiliated Entity for any reason other than a Covered Termination), and (B) a
Participant who is entitled as a result of a Covered Termination to receive
Severance Benefits (as defined below) under this Plan shall remain a Participant
in this Plan until the amounts and benefits payable under this Plan have been
paid or provided to the Participant in full.

4. Severance Benefits.

(a) General. A Participant will become entitled to severance benefits under
Section 4(b) of this Plan (the “Severance Benefits”) if such Participant incurs
a Covered Termination. A Participant will not be eligible for Severance Benefits
under this Plan if the Participant’s active employment has terminated by reason
of (i) the Participant’s resignation without Good Reason, (ii) the Participant’s
death or (iii) the Participant’s termination of employment for Cause or due to
Disability. The Severance Benefits shall be determined pursuant to Section 4(b)
and shall be considered “paid leave in lieu of notice” in accordance with the
requirements of the Federal Worker Adjustment and Retraining Notification Act
(29 U.S.C. §§ 2101 et seq.) and any similar state worker protection law.

(b) Company’s Obligations upon a Covered Termination of the Participant. If the
Participant incurs a Covered Termination, subject to the Participant’s execution
of a “Waiver and Release” substantially in the form attached hereto as Exhibit A
(which form may be modified by

 

4



--------------------------------------------------------------------------------

the Company only to the extent the Company determines in good faith that any
such modification is necessary to make it valid and encompassing under
applicable law) (the “Waiver and Release”) and such Waiver and Release being
delivered to the Company no later than fifty (50) days after the Date of
Termination and not being revoked within the time period set forth therein
(provided that the Waiver and Release shall not be required for receipt of
payment of the Accrued Obligations and Other Benefits), the Company shall pay or
provide to the Participant the following payments and benefits as set forth
below (in each case, subject to Section 13, including, without limitation, any
delay of payment as provided in Section 13(c)):

(i) the cash payments set forth in clauses (I) through (III) below at the times
set forth below (subject to Section 13):

(I) a lump sum cash payment equal to the sum of (1) the Participant’s Annual
Base Salary through the Date of Termination to the extent not theretofore paid,
(2) any annual incentive payment earned by the Participant for a prior award
period to the extent not theretofore paid and not deferred, (3) any accrued and
unused vacation pay and (4) any business expenses incurred by the Participant
that are unreimbursed as of the Date of Termination (the sum of the amounts
described in clauses (1), (2), (3) and (4) shall be hereinafter referred to as
the “Accrued Obligations”), to be paid within thirty (30) days of the Date of
Termination;

(II) an incentive payment in respect of the Participant’s service during the
fiscal year of the Company (the “Fiscal Year”) in which the Date of Termination
occurs, as determined by the Compensation Committee under the terms of the Visa
Inc. Incentive Plan (or any substitute or successor plan thereto) (the
“Incentive Plan”), including the achievement of any applicable performance
goals, on the same basis as other executive officers of the Company and taking
into account the Participant’s Target Incentive Payment opportunity for such
Fiscal Year, and pro-rated based on a fraction, the numerator of which is the
number of days that have elapsed in the Fiscal Year in which the Date of
Termination occurs as of the Date of Termination, and the denominator of which
is 365 (the “Pro Ration Fraction”); provided, however, that if the Covered
Termination occurs after a Change of Control of the Company, the Participant
shall be entitled to a payment in respect of the Fiscal Year in which the Date
of Termination occurs equal to the product of (1) the Participant’s Target
Incentive Payment and (2) the Pro Ration Fraction, with any such payment to be
paid in a lump sum in cash at such time as the Company otherwise makes incentive
payments for such Fiscal Year, but in no event later than two and a half (2-1/2)
months following the end of the Fiscal Year for which the annual incentive
payment is awarded; and

(III) the amount equal to two (2) times the sum of (1) the Participant’s Annual
Base Salary and (2) the Participant’s Target Incentive Payment, to be paid in a
lump sum in cash on the sixty-fifth (65th) day following the Date of
Termination; and

(ii) The Company shall provide the Participant and his eligible dependents with
continued health care benefits under the Company’s health care benefits program

 

5



--------------------------------------------------------------------------------

for two (2) years following the Date of Termination (such continued health care
benefits, the “Medical Benefits”) as follows: (A) during the first eighteen
(18) months following the Date of Termination (the “Initial Benefits
Continuation Period”), the Medical Benefits shall be provided at the Company’s
sole expense consistent with the Company’s practice under the Company’s
Severance Benefits Plan (as in effect on the Date of Termination) (other than
the imputation of income for the amount of any deemed premium payments for all
or a portion of the Initial Benefits Continuation Period, as determined by the
Company to be necessary) and (B) during the six-month period immediately
following the Initial Benefits Continuation Period (the “Subsequent Benefits
Continuation Period”), the Medical Benefits shall be provided under the
Company’s plans, programs, practices and policies providing health care benefits
in the manner required by Section 4980B of the Code or other applicable law
(“COBRA Coverage”), as if the Participant’s employment with the Company had
terminated as of the end of the Initial Benefits Continuation Period, and the
Company shall take such actions as are necessary to cause such COBRA Coverage
not to be offset by the provision of benefits under this Section 4(b)(ii) and to
cause the period of COBRA Coverage under the Company’s health care benefit plans
to commence at the end of the Initial Benefits Continuation Period. The
Participant shall be responsible for the payment of any COBRA premium during the
Subsequent Benefits Continuation Period, provided that the Company shall make a
lump sum payment to the Participant within ten (10) days of the end of the
Initial Benefits Continuation Period (unless the Participant has theretofore
died) equal to the projected total cost of such premiums; and

(iii) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Participant any other amounts or benefits required to be
paid or provided or that the Participant is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and the
Affiliated Entities through the Date of Termination, including, without
limitation, any rights in respect of outstanding equity awards, and, to the
extent the Participant satisfies any “retirement” based rule of any of the
foregoing that provides for more beneficial treatment to the Participant, the
Participant shall be afforded the more beneficial treatment (such other amounts
and benefits and more beneficial treatment shall be hereinafter referred to as
the “Other Benefits”).

(c) Effect of Termination on Other Positions. Except as may otherwise be
requested by the Board, if, on the Date of Termination, the Participant is a
member of the Board or the board of directors of any of the Company’s
subsidiaries, or holds any other position with the Company or its subsidiaries,
the Participant shall be deemed to have resigned from all such positions as of
the Date of Termination. The Participant shall execute such documents and take
such other actions as the Company may request to reflect such resignations.

5. Limitation on Payments Under Certain Circumstances.

(a) Anything in this Plan to the contrary notwithstanding, if the Accounting
Firm (as defined below) shall determine that receipt of all Payments (as defined
below) would subject the Participant to the excise tax under Section 4999 of the
Code, the Accounting Firm shall determine whether to reduce any of the Payments
paid or payable pursuant to this Plan (the “Plan Payments”) so that the
Parachute Value (as defined below) of all Payments, in the aggregate, equals the
Safe Harbor Amount (as defined below). The Plan Payments shall be so reduced
only if the Accounting Firm determines that the Participant would have a greater
Net After-Tax Receipt (as defined below) of aggregate Payments if the Plan
Payments were so

 

6



--------------------------------------------------------------------------------

reduced. If the Accounting Firm determines that the Participant would not have a
greater Net After-Tax Receipt of aggregate Payments if the Plan Payments were so
reduced, the Participant shall receive all Plan Payments to which the
Participant is entitled hereunder.

(b) If the Accounting Firm determines that aggregate Plan Payments should be
reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Company shall promptly give the Participant notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 5 shall be binding
upon the Company and the Participant and shall be made as soon as reasonably
practicable and in no event later than fifteen (15) days following the Date of
Termination. For purposes of reducing the Plan Payments so that the Parachute
Value of all Payments, in the aggregate, equals the Safe Harbor Amount, only
cash amounts payable under this Plan (and no other Payments) shall be reduced.
The reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the cash payments (to the extent such amounts are considered Payments)
under the following sections in the following order: (1) the Plan Payments under
Section 4(b)(i)(III) and (2) any other cash Plan Payments that would be made
upon a termination of the Participant’s employment and that have a Parachute
Value, beginning with the payments that would be made last in time. All fees and
expenses of the Accounting Firm shall be borne solely by the Company.

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Participant pursuant to this Plan that should not have
been so paid or distributed (“Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the benefit of
the Participant pursuant to this Plan could have been so paid or distributed
(“Underpayment”), in each case consistent with the calculation of the Safe
Harbor Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Participant that the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, the
Participant shall pay promptly (and in no event later than sixty (60) days
following the date on which the Overpayment is determined) any such Overpayment
to the Company together with interest at the applicable federal short-term rate
in effect under Section 1274(d) of the Code compounded semiannually
(“Interest”); provided, however, that no amount shall be payable by the
Participant to the Company if and to the extent such payment would not either
reduce the amount on which the Participant is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes. If the Accounting
Firm, based upon controlling precedent or substantial authority, determines that
an Underpayment has occurred, any such Underpayment shall be paid promptly (and
in no event later than sixty (60) days following the date on which an
Underpayment is determined) by the Company to or for the benefit of the
Participant together with Interest.

(d) To the extent requested by the Participant, the Company shall cooperate with
the Participant in good faith in valuing, and the Accounting Firm shall take
into account the value of, services provided or to be provided by the
Participant (including, without limitation, the Participant’s agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant) before, on or after the date of a change in ownership or
control of the Company (within the meaning of Q&A-2(b) of the final regulations
under Section 280G of the Code), such that payments in respect of such services
may be considered reasonable compensation within the meaning of Q&A-9 and Q&A-40
to Q&A-44 of the final regulations under Section 280G of the Code and/or exempt
from the definition of the term “parachute

 

7



--------------------------------------------------------------------------------

payment” within the meaning of Q&A-2(a) of the final regulations under
Section 280G of the Code in accordance with Q&A-5(a) of the final regulations
under Section 280G of the Code.

(e) Section 5 Definitions. The following terms shall have the following meanings
for purposes of this Section 5.

(i) “Accounting Firm” shall mean a nationally recognized certified public
accounting firm that is selected by the Company for purposes of making the
applicable determinations under Section 5 and reasonably acceptable to the
Participant, which firm shall not, without the Participant’s consent, be a firm
serving as accountant or auditor for the individual, entity or group effecting
the change of control.

(ii) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Participant with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws that applied to the Participant’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determined to be likely to apply to the Participant in the relevant tax
year(s).

(iii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.

(iv) “Payment” shall mean any payment, distribution or benefit in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable pursuant to this Plan or
otherwise.

(v) “Safe Harbor Amount” means (x) 3.0 times the Participant’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.

6. Relation to Other Plans.

Except as otherwise expressly provided in a Participant’s Letter Agreement, by
signing the Letter Agreement, the Participant recognizes and agrees that any
prior retention, severance or similar plan of the Company that might apply to
the Participant is hereby revoked and ineffective as to the Participant and that
in no event shall the Participant be entitled to payments or benefits under
another plan or program of the Company or its Affiliated Entities that are
duplicative of the payments and benefits provided under this Plan.

7. Participants’ Covenants.

(a) Return of Company Property. All records, files, memoranda, reports, customer
information, client lists, documents and equipment relating to the business of
the Company which the Participant prepares, possesses or comes into contact with
while the Participant is an employee of the Company shall remain the sole
property of the Company. The Participant agrees that upon the termination of his
employment, he shall provide to the Company all documents, papers, files or
other material in his possession and under his control that are

 

8



--------------------------------------------------------------------------------

connected with or derived from his services to the Company. The Participant
agrees that the Company owns all work product, patents, copyrights and other
material produced by the Participant during the Participant’s employment with
the Company.

(b) Confidential Information. The Participant shall not at any time, whether
during the Participant’s employment or following the termination of the
Participant’s employment, for any reason whatsoever, directly or indirectly,
disclose or furnish to any entity, firm, corporation or person, except as
otherwise required by law, any confidential or proprietary information of the
Company with respect to any aspect of its operations, business or clients.
“Confidential or proprietary information” shall mean information generally
unknown to the public to which the Participant gains access by reason of the
Participant’s employment by the Company and includes, but is not limited to,
information relating to all present or potential customers, business and
marketing plans, sales, trading and financial data and strategies and
operational costs.

(c) Nonsolicitation. While the Participant is employed by the Company or any of
its subsidiaries, except in the performance of his duties to the Company
hereunder, and for eighteen months following the termination of the
Participant’s employment for any reason or no reason, the Participant shall not,
directly or indirectly: (i) solicit or induce, or cause others to solicit or
induce, any employees of the Company to leave the Company or in any way modify
their relationship with the Company; (ii) encourage or assist in the hiring
process of any employees of the Company or in the modification of any such
employee’s relationship with the Company, or cause others to participate,
encourage or assist in the hiring process of any employees of the Company; or
(iii) solicit the trade or patronage of any clients or customers or any
prospective clients or customers of the Company.

(d) Remedies. The Participant acknowledges and agrees that: (i) the purposes of
the foregoing covenants are to protect the goodwill and confidential or
proprietary information of the Company and to prevent the Participant from
interfering with the business of the Company as a result of or following
termination of the Participant’s employment with the Company; (ii) because of
the nature of the business in which the Company and its affiliates are engaged
and because of the nature of the confidential and proprietary information to
which the Participant has access, it would be impractical and excessively
difficult to determine the actual damages to the Company if the Participant
breached any of the covenants of this Section 7; (iii) remedies at law (such as
monetary damages) for any breach of the Participant’s obligations under this
Section 7 would be inadequate; and (iv) the terms of the covenants are
sufficiently limited to protect the legitimate interests of the Company and
impose no undue hardship on the Participant. The Participant therefore agrees
and consents that if he commits any breach of a covenant under this Section 7 or
threatens to commit any such breach, the Company shall have the right (in
addition to, and not in lieu of, any other right or remedy that may be available
to it) to temporary and permanent injunctive relief from a court of competent
jurisdiction located in the State of California, or in any state in which the
Participant resides, without posting any bond or other security and without the
necessity of proof of actual damage. With respect to any provision of this
Section 7 finally determined by a court of competent jurisdiction to be
unenforceable, the Participant and the Company hereby agree that such court
shall have jurisdiction to reform this Plan or any provision hereof so that it
is enforceable to the maximum extent permitted by law, and the parties agree to
abide by such court’s determination. If any covenant of this Section 7 is
determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company’s rights
to enforce any such covenant in any other jurisdiction. In no event may a breach
or threatened breach of the covenants in this Section 7 constitute a basis for
the Company to

 

9



--------------------------------------------------------------------------------

suspend the Participant’s right to receive any payments or benefits to which he
is otherwise entitled under this Plan.

(e) Participant will continue to be bound by the confidentiality, intellectual
property and non-solicitation provisions of any Confidential Information and
Property Agreement, Proprietary Information Agreement and/or any similar
agreement previously executed by the Participant and the confidentiality
provisions of the Company’s Code of Conduct. If the terms of such agreements and
this section conflict, the terms of the agreement shall prevail.

8. Claims Procedures.

(a) Disputes. If any Participant (or his beneficiary or estate) (a “claimant”)
believes that Severance Benefits are being denied improperly or that the
claimant’s legal rights are being violated with respect to this Plan, the
claimant must file a claim with the Plan Administrator (as defined in Section 9)
within the time period set forth in Section 8(b). The Plan Administrator will
handle all such claims in accordance with the procedures set forth in
Section 8(c). This requirement applies to all claims that any claimant has with
respect to this Plan, except to the extent the Plan Administrator determines, in
its sole discretion, that it does not have the power to grant all relief
reasonably being sought by the claimant.

(b) Time for Filing Claims. A claim must be filed within ninety (90) days after
the date the claimant first knew or should have known of the facts on which the
claim is based, unless the Company consents otherwise in writing. The Plan
Administrator will provide a claimant, on request, with a copy of the claims
procedures established under subsection 8(c).

(c) Procedures. If the Plan Administrator does not offer a Participant the
payment of Severance Benefits under this Plan within ten (10) days after the
Participant terminates employment, the Participant must file a claim for
benefits on a form prescribed by the Plan Administrator and within the time
frame set forth in subsection 8(b) above. If the claimant’s claim for a benefit
is wholly or partially denied, the Plan Administrator will furnish the claimant
with a written notice of the denial. This written notice must be provided to the
claimant within a reasonable period of time after the receipt of the claimant’s
claim by the Plan Administrator (generally within ninety (90) days after receipt
by the Plan Administrator of the claimant’s claim for review unless special
circumstances require an extension of time for processing the claim, in which
case a period not to exceed one hundred and eighty (180) days after receipt by
the Plan Administrator of the claimant’s claim for review). If such an extension
of time is required, written notice of the extension will be furnished to the
claimant prior to the termination of the initial ninety- (90-) day period, which
will indicate the special circumstances requiring the extension. Written notice
of denial of the claimant’s claim must contain the following information:
(i) the specific reason or reasons for the denial; (ii) a specific reference to
those provisions of this Plan on which such denial is based; (iii) a description
of any additional information or material necessary to perfect the claimant’s
claim, and an explanation of why such material or information is necessary; and
(iv) a copy of the appeals procedures under this Plan and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) following an adverse determination of
the claimant’s claim.

If the claimant’s claim has been denied and the claimant wishes to submit his
request for a review of his claim, the claimant must follow the following claims
review procedure:

 

10



--------------------------------------------------------------------------------

 

(i) Upon the denial of his claim for benefits, the claimant may file his request
for review of his claim, in writing, with the Plan Administrator or claims
processor;

(ii) The claimant must file the claim for review not later than sixty (60) days
after he has received written notification of the denial of his claim for
benefits;

(iii) The claimant has the right to review and obtain copies of all relevant
documents relating to the denial of his claim and to submit any issues and
comments, in writing, to the Plan Administrator;

(iv) If the claimant’s claim is denied, the Plan Administrator must provide the
claimant with written notice of this denial within sixty (60) days after the
Plan Administrator’s receipt of the claimant’s written claim for review. There
may be times when this sixty- (60-) day period may be extended. This extension
may only be made, however, where there are special circumstances that are
communicated to the claimant in writing within the sixty- (60-) day period. If
there is an extension, a decision will be made as soon as possible, but not
later than one hundred and twenty (120) days after receipt by the Plan
Administrator of the claimant’s claim for review; and

(v) The Plan Administrator’s decision regarding the claimant’s claim for review
will be communicated to the claimant in writing, and if the claimant’s claim for
review is denied in whole or part, the decision will include: (1) the specific
reason or reasons for the denial; (2) specific references to those provisions of
this Plan on which such denial is based; (3) a statement that the claimant may
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the claimant’s claim for
benefits; and (4) a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA.

The procedure set forth in this Section 8(c) is intended to comply with United
States Department of Labor Regulation Section 2560.503-1 and should be construed
in accordance with such regulation. In no event shall the claims procedure be
interpreted as expanding the rights of a Participant beyond what is required by
United States Department of Labor Regulation Section 2560.503-1. Notwithstanding
any other provision of this Plan to the contrary, any Medical Benefits shall be
provided under the Company’s health care benefits program pursuant to the terms
of such program and any claim for a particular Medical Benefit shall be made in
accordance with the terms and claims procedures of such program.

9. Plan Administration.

(a) Discretion. The Compensation Committee is responsible for the general
administration and management of this Plan (the “Plan Administrator”) and shall
have all powers and duties necessary to fulfill its responsibilities, including,
but not limited to, the discretion to interpret and apply the provisions of this
Plan and to determine all questions relating to eligibility for benefits under
this Plan, to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion it deems to be appropriate, and to make any findings of
fact needed in the administration of this Plan. The validity of any such
interpretation, construction, decision, or finding of fact shall be given de
novo review if challenged in court, by arbitration, or in any other forum, and
such de novo standard shall apply notwithstanding the grant of full discretion
hereunder to the Plan Administrator or characterization of any such decision by
the Plan Administrator as final or binding on any party.

 

11



--------------------------------------------------------------------------------

 

(b) Finality of Determinations. Subject to the last sentence of Section 9(a),
all actions taken and all determinations by the Plan Administrator will be final
and binding on all persons claiming any interest in or under this Plan. To the
extent that the Plan Administrator has been granted discretionary authority
under this Plan, the Plan Administrator’s prior exercise of such authority shall
not obligate it to exercise its authority in a like fashion thereafter.

(c) Independent Plan Administrator. In the event of an impending Change of
Control, the Compensation Committee may appoint a person (or persons)
independent of the third party effectuating the Change of Control to be the Plan
Administrator effective upon the occurrence of a Change of Control (the
“Independent Committee”), and the Independent Committee shall not be removed or
modified following a Change of Control.

10. No Setoff; Payment of Fees.

The Company’s obligation to make the payments provided for in this Plan and
otherwise to perform its obligations hereunder shall not be affected by any
setoff, counterclaim, recoupment, defense or other claim, right or action that
the Company may have against the Participant or others. In no event shall the
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Participant under any of the
provisions of this Plan and such amounts shall not be reduced whether or not the
Participant obtains other employment. The Company agrees to pay as incurred, to
the full extent permitted by law, all legal fees and expenses that the
Participant may reasonably incur as a result of any contest by the Company, the
Participant or others of the validity or enforceability of, or liability under,
any provision of this Plan or any guarantee of performance thereof (including as
a result of any contest by the Participant about the amount of any payment
pursuant to this Plan), plus, in each case, Interest, provided that the
Participant prevails on any material issue in such contest.

11. Plan Amendment and Termination.

The Company, acting through its Board or Compensation Committee, has the right
in its sole and absolute discretion to amend this Plan or to terminate this
Plan, prospectively; provided, however, this Plan may not be amended by the
Board or the Compensation Committee in any manner that is materially adverse to
any Participant without such Participant’s written consent. For the avoidance of
doubt, the termination of this Plan shall not be effective with respect to a
Participant prior to the expiration of the Participant’s status as a
“Participant” in this Plan (including any extension thereof in connection with a
Change of Control) in accordance with the Participant’s Letter Agreement,
without the Participant’s written consent. Notwithstanding the foregoing, the
Company, acting through its Board or Compensation Committee, shall have the
right to terminate this Plan and accelerate the payment of Severance Benefits
under this Plan (as if all Participants experienced a Covered Termination as of
the date of such termination), without the consent of Participants, in
accordance with the plan termination and liquidation rule set forth in Treasury
Regulation 1.409A-3(j)(4)(ix)(B) within thirty (30) days before or twelve
(12) months following a Change of Control of the Company that is also a “change
in the ownership” or “effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company under
Section 409A. In addition, the Company may (but shall not be obligated to) amend
this Plan in order to cause the provisions of this Plan to comply with the
requirements of Section 409A or comply with or satisfy an exception or exclusion
under other applicable provisions of the Code, in each case, so as to avoid the
imposition of taxes and penalties on the Participant pursuant to Section 409A,.

 

12



--------------------------------------------------------------------------------

 

12. Successors.

This Plan shall inure to the benefit of and be binding upon the Company and its
successors. The Company shall require any corporation, entity, individual or
other person who is the successor (whether direct or indirect by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
the business and/or assets of the Company to expressly assume and agree to
perform, by a written agreement in form and in substance satisfactory to the
Company, all of the obligations of the Company under this Plan. As used in this
Plan, the term “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Plan by operation of law, written agreement or otherwise. It is a
condition of this Plan, and all rights of each person eligible to receive
benefits under this Plan shall be subject hereto, that no right or interest of
any such person in this Plan shall be assignable or transferable in whole or in
part, except by operation of law, including, but not by way of limitation,
lawful execution, levy, garnishment, attachment, pledge, bankruptcy, alimony,
child support or qualified domestic relations order.

13. Section 409A.

(a) General. The Plan is intended to comply with the requirements of
Section 409A or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A, shall in all respects be administered in
accordance with Section 409A. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A shall be paid under
the applicable exception. Each payment of compensation under this Plan shall be
treated as a separate payment of compensation for purposes of Section 409A. All
payments to be made upon a termination of employment under this Plan may only be
made upon a “separation from service” under Section 409A. In no event may the
Participant, directly or indirectly, designate the calendar year of any payment
under this Plan.

(b) In-Kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Plan, all reimbursements and in-kind benefits provided under
this Plan shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the Participant’s lifetime (or
during a shorter period of time specified in this Plan); (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, except, if such benefits
consist of the reimbursement of expenses referred to in Section 105(b) of the
Code, a maximum, if provided under the terms of the plan providing such medical
benefit, may be imposed on the amount of such reimbursements over some or all of
the period in which such benefit is to be provided to the Participant as
described in Treasury Regulation Section 1.409A-3(i)(iv)(B); (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, provided
that the Participant shall have submitted an invoice for such fees and expenses
at least ten (10) days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred; and (iv) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit.

(c) Delay of Payments. Notwithstanding any other provision of this Plan to the
contrary, if the Participant is considered a “specified employee” for purposes
of Section 409A (as determined in accordance with the methodology established by
the Company as in effect on the Date of Termination), any payment that
constitutes nonqualified deferred compensation

 

13



--------------------------------------------------------------------------------

within the meaning of Section 409A that is otherwise due to the Participant
under this Plan during the six-month period following his separation from
service (as determined in accordance with Section 409A) on account of his
separation from service shall be accumulated and paid to the Participant on the
first business day after the date that is six months following his separation
from service (the “Delayed Payment Date”). The Participant shall be entitled to
Interest (at the applicable rate in effect for the month in which the separation
from service occurs) on any delayed cash payments from the date of termination
to the Delayed Payment Date. If the Participant dies during the postponement
period, the amounts and entitlements delayed on account of Section 409A shall be
paid to the personal representative of his estate on the first to occur of the
Delayed Payment Date or thirty (30) days after the date of the Participant’s
death.

14. Miscellaneous.

(a) Applicable Law. To the extent that state law is applicable, this Plan shall
be construed in accordance with the internal laws of the State of Delaware
without regard to the conflict of law provisions of any state.

(b) Construction. The invalidity or unenforceability of any provision of this
Plan and any related documents shall not affect the validity or enforceability
of any other provision of this Plan and any such related document, which shall
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The captions of this Plan are not part of the provisions
hereof and shall have no force or effect.

(c) Notices. Notices and all other communications provided for in this Plan
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or prepaid overnight
courier to the parties at the addresses set forth below (or such other addresses
as shall be specified by the parties by like notice):

If to the Company:

Visa Inc.

P.O. Box 8999

San Francisco, California 94128-8999

Attention: General Counsel

If to a Participant:

At the most recent address maintained

by the Company in its personnel records

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt. Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five (5) days
after deposit in the U.S. mail; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received.

(d) Gender and Plurals. Wherever used in this Plan document, words in the
masculine gender shall include masculine or feminine gender, and, unless the
context otherwise

 

14



--------------------------------------------------------------------------------

requires, words in the singular shall include the plural, and words in the
plural shall include the singular.

(e) Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant, the Company or the Affiliated Entities any obligation
to retain the Participant as an employee, to change the status of the
Participant’s employment as an “at will” employee, or to change the Company’s or
the Affiliated Entity’s policies regarding termination of employment.

(f) Plan Controls. In the event of any inconsistency between this Plan document
and any other communication regarding this Plan, this Plan document controls.

(g) Waiver of Breach. No waiver by any party hereto of a breach of any provision
of this Plan by any other party, or of compliance with any condition or
provision of this Plan to be performed by such other party, shall operate or be
construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time. The failure of any party hereto to take any action by reason of
such breach shall not deprive such party of the right to take action at any time
while such breach continues.

(h) Indemnification. To the extent permitted by law, the Company shall indemnify
the Compensation Committee from all claims for liability, loss, or damage
(including the payment of expenses in connection with defense against such
claims) arising from any act or failure to act in connection with this Plan.

(i) Withholding. The Company may withhold from any amount payable or benefit
provided under this Plan such Federal, state, local, foreign and other taxes as
are required to be withheld pursuant to any applicable law or regulation.

(j) Unfunded Plan Status. This Plan is intended to be an unfunded plan providing
benefits to a select group of management or highly compensated employees. All
payments pursuant to this Plan shall be made from the general funds of the
Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company or the Affiliated Entities as a result of participating in
this Plan. Notwithstanding the foregoing, the Compensation Committee may
establish a trust with a bank trustee for the purpose of paying benefits under
this Plan. If so established, the trust shall be a grantor trust subject to the
claims of the Company’s creditors and, in the event of an impending Change of
Control, the Compensation Committee may, in its discretion, provide that,
immediately prior to such Change of Control, the trust be funded in cash or
common stock of the Company or such other assets as the Compensation Committee
deems appropriate, in an amount equal to 100 percent of the aggregate benefits
payable under this Plan assuming that all Participants in this Plan incurred a
Covered Termination as of the date of such Change of Control or such lesser
amount as the Compensation Committee shall determine prior to the Change of
Control; provided, however, that the trust shall not be funded with respect to a
Participant if the funding thereof would result in taxable income to the
Participant by reason of Section 409A(b) of the Code; and provided, further,
that in no event shall any trust assets at any time be located or transferred
outside of the United States, within the meaning of Section 409A(b) of the Code.
Notwithstanding the establishment of any such trust, a Participant’s rights
hereunder will be solely those of a general unsecured creditor.

 

15



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE OF ALL CLAIMS

PLEASE READ THIS WAIVER AND RELEASE OF ALL CLAIMS CAREFULLY. IT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS UP TO AND INCLUDING THE DATE THAT THIS
WAIVER AND RELEASE IS EXECUTED BY THE PARTICIPANT.

1. For and in consideration of the payments and other benefits due to the
undersigned (the “Participant”) pursuant to the Visa Inc. Executive Severance
Plan (the “Plan”) that became effective November 3, 2010 (the “Effective Date”),
and for other good and valuable consideration, the Participant irrevocably and
unconditionally releases and forever discharges Visa Inc. (the “Company”) and
each and all of its present and former officers, agents, directors, managers,
employees, representatives, affiliates, shareholders, members, and each of their
successors and assigns, and all persons acting by, through, under or in concert
with it, and in each case individually and in their official capacities
(collectively, the “Released Parties”), from any and all charges, complaints,
grievances, claims and liabilities of any kind or nature whatsoever, known or
unknown, suspected or unsuspected (hereinafter referred to as “claim” or
“claims”) which the Participant at any time heretofore had or claimed to have or
which the Participant may have or claim to have regarding events that have
occurred up to and including the date of the Participant’s execution of this
Waiver and Release of all Claims (this “Waiver and Release”), including, without
limitation, any and all claims related, in any manner, to the Participant’s
employment or the termination thereof. In particular, the Participant
understands and agrees that the Participant’s waiver and release includes,
without limitation, all matters arising under any federal, state, or local law,
including civil rights laws and regulations prohibiting employment
discrimination on the basis of race, color, religion, age, gender, national
origin, ancestry, disability, medical condition, veteran status, marital status
and sexual orientation, or any other characteristic protected by federal, state
or local law including, but not limited to, claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act of 1990, the Americans with Disabilities Act of
1990, the Rehabilitation Act of 1973, the Occupational Safety and Health Act,
the Family and Medical Leave Act of 1993, the Employee Retirement Income
Security Act of 1974 (except as to vested benefits, if any), the Worker
Adjustment and Retraining Notification Act of 1988, the California Fair
Employment and Housing Act, the California Family Rights Act, the California
Worker Adjustment and Retraining Notification Act (in each case, as amended from
time to time), federal and state wage and hour laws, or any common law, public
policy, contract (whether oral or written, express or implied) or tort law, or
any other federal, state or local law, regulation, ordinance or rule having any
bearing whatsoever.

The Participant must sign and return this Waiver and Release by personal or
guaranteed overnight delivery to the attention of «contact_name», Visa Inc.,
<<address>> no earlier than the Date of Termination (as defined in the Plan and
no later than «Sign_date», which is the 50th day following the Date of
Termination. The Participant can revoke this Waiver and Release within seven
(7) days after executing this Waiver and Release by sending written notification
to the Company of the Participant’s intent to revoke this Waiver and Release,
and this Waiver and Release shall not become effective or enforceable until such
revocation period has expired. The Participant’s written notification of the
intent to revoke this Waiver and Release must be sent to «contact_name», Visa
Inc., by personal delivery or guaranteed overnight delivery, at <<address>>,
within seven (7) days after the Participant executed this Waiver and Release.



--------------------------------------------------------------------------------

 

2. The Participant waives all rights under section 1542 of the Civil Code of the
State of California or any comparable or analogous provision of federal law or
any other state law. Section 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

The Participant acknowledges that he/she may have sustained losses that are
currently unknown or unsuspected, and that such damages or losses could give
rise to additional causes of action, claims, demands and debts in the future.
Nevertheless, the Participant acknowledges that this Waiver and Release has been
agreed upon in light of this realization and, being fully aware of this
situation, the Participant nevertheless intends to release the Company from any
and all such unknown claims, including damages that are unknown or
unanticipated. The parties understand the word “claims” to include all actions,
claims, and grievances, whether actual or potential, known or unknown, and
specifically but not exclusively all claims arising out of the Participant’s
employment and the termination thereof. All such “claims” (including related
attorneys’ fees and costs) are forever barred by this Waiver and Release and
without regard to whether those claims are based on any alleged breach of a duty
arising in a statute, contract, or tort; any alleged unlawful act, including,
without limitation, age discrimination; any other claim or cause of action; and
regardless of the forum in which it might be brought.

Notwithstanding anything else herein to the contrary, this Waiver and Release
shall not affect, and the Participant does not waive: (i) rights to
indemnification the Participant may have under (A) applicable law, (B) any other
agreement between the Participant and a Released Party and (C) as an insured
under any director’s and officer’s liability insurance policy now or previously
in force; (ii) any right the Participant may have to obtain contribution in the
event of the entry of judgment against the Participant as a result of any act or
failure to act for which both the Participant and the Company or any of its
affiliates or subsidiaries (collectively, the “Affiliated Entities”) are jointly
responsible; (iii) the Participant’s rights to benefits and payments under any
stock options, restricted stock, restricted stock units or other incentive plans
or under any retirement plan, welfare benefit plan or other benefit or deferred
compensation plan, all of which shall remain in effect in accordance with the
terms and provisions of such benefit and/or incentive plans and any agreements
under which such stock options, restricted shares, restricted stock units or
other awards or incentives were granted or benefits were made available;
(iv) the Participant’s rights as a stockholder of any of the Affiliated
Entities; (v) any obligations of the Affiliated Entities under the Plan; or
(vi) any claim by the Participant that cannot be released by a private
settlement agreement. In addition, in consideration of the Severance Benefits
under the Plan, the Participant acknowledges and reaffirms the obligation to
comply with the restrictive covenants set forth in Section 7 of the Plan.

3. Participant understands and agrees that, by reason of his/her employment by
the Company, Participant had access to confidential and proprietary information
and trade secrets about the Company, its business, its customers and its methods
of operation (collectively, “Confidential Information”), including but not
limited to all trade secrets, confidential knowledge, data or other proprietary
information relating to products, processes, know-how, designs, formulas,
developmental or experimental work, computer programs, technology, products,
product specifications, techniques, inventions, discoveries, improvements,
research, test results, data bases, other original works of authorship, customer
lists, customer data, marketing,

 

A-2



--------------------------------------------------------------------------------

sales and business plans, strategies, forecasts, budgets, projections, financial
information, unpublished financial information, or other subject matter
pertaining to any business of the Company or any of its employees, clients,
members, vendors, consultants or licensees. Participant agrees not to disclose
or use any Confidential Information which Participant acquired, developed or
created by reason of Participant’s employment, except (i) if compelled by a
valid subpoena or as otherwise required by law but in any case, and to the
extent permitted by law, only after providing the Company with prior written
notice as soon as practicable and with reasonable opportunity to contest such
subpoena or other requirement for information, or (ii) for information that is
or becomes publicly available other than through Participant’s breach of any of
Participant’s obligations to the Company.

4. In addition, Participant agrees that Participant will not, directly or
indirectly, use Confidential Information to solicit, induce or influence any
customer, supplier, lender, lessor or any other person having a business
relationship with Company to discontinue or reduce the extent of such
relationship. Participant also agrees that for a period commencing on the
Termination Date and ending on the eighteen-month anniversary of the Termination
Date (the “Restricted Period”), Participant will not, without the prior written
consent of an authorized member of the Human Resources Department of the
Company, directly or indirectly, recruit, solicit or otherwise induce or
influence any person who is at the time (or was at any time within six months
prior to the last date of Participant’s employment) employed by Company in a
managerial capacity in the management, design, production, operation,
technology, sales or marketing areas of Company or any person who is performing
any of the above functions for Company as an independent contractor to
discontinue such employment or other relationship. Notwithstanding the
foregoing, the preceding sentence shall not apply to recruiting, soliciting or
otherwise inducing or influencing persons who at the time have already been
terminated by the Company (or have received notification of such termination).

5. Participant agrees to cooperate with Company in regard to the transition of
business matters handled by Participant on behalf of the Company. Participant
agrees to reasonably cooperate with the Company and its counsel in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate in any way to
events or occurrences that transpired while Participant was employed by the
Company. Participant’s cooperation in connection with such claims or actions
will include, but not be limited to, being available to meet with Company
counsel to prepare for discovery or any legal proceeding, and to act as a
witness on behalf of the Company at mutually convenient times. The Company will
reimburse Participant for all reasonable, pre-approved out-of-pocket costs and
expenses (but not including attorney’s fees and costs, or compensation for time)
that Participant incurs in connection with Participant’s obligations under this
paragraph of the Agreement.

6. Participant agrees not to make any statements about the Company and/or each
and all of its present and former officers, agents, directors, managers,
employees, representatives, affiliates, shareholders, members, and each of their
successors and assigns, or to engage in conduct which could reasonably be
expected to adversely affect the reputation or business of the Company and/or
each and all of its present and former officers, agents, directors, managers,
employees, representatives, affiliates, shareholders, members, and each of their
successors and assigns.

7. The Participant acknowledges and agrees that the Participant: (a) has been
given at least twenty-one (21-) days within which to consider this Waiver and
Release and its ramifications and discuss the terms of this Waiver and Release
with the Company before

 

A-3



--------------------------------------------------------------------------------

executing it (and that any modification of this Waiver and Release, whether
material or immaterial, will not restart or change the original twenty-one
(21)-day consideration period) and the Participant fully understands that by
signing below the Participant is voluntarily giving up any right which the
Participant may have to sue or bring any other claims against the Released
Parties; (b) has been given seven (7) days after returning this Waiver and
Release to the Company to revoke this Waiver and Release; (c) has been advised
to consult legal counsel regarding the terms of this Waiver and Release; (d) has
carefully read and fully understands all of the provisions of this Waiver and
Release; (e) knowingly and voluntarily agrees to all of the terms set forth in
this Waiver and Release; and (f) knowingly and voluntarily intends to be legally
bound by the same. The Participant also understands that, notwithstanding
anything in this Waiver and Release to the contrary, nothing in this Waiver and
Release shall be construed to prohibit the Participant from (i) filing a charge
or complaint with the Equal Employment Opportunity Commission or Department of
Fair Employment and Housing or any other federal, state or local administrative
or regulatory agency, or (ii) participating in any investigation or proceedings
conducted by the Equal Employment Opportunity Commission or Department of Fair
Employment and Housing or any other federal, state or local administrative or
regulatory agency; however, the Participant expressly waives the right to any
relief of any kind if the Equal Employment Opportunity Commission or Department
of Fair Employment and Housing or any other federal, state or local
administrative or regulatory agency pursues any claim on the Participant’s
behalf.

This Waiver and Release is final and binding and may not be changed or modified
except in a writing signed by the Company and the Participant.

 

 

 

 

Date   [Participant]

 

A-4